Case 2:15-cv-05440-BMC-GRB Document 280 Filed 08/19/19 Page 1 of 5 PageID #: 33076



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NEW YORK



   SOURCEONE DENTAL, INC.,

                           Plaintiff,                   Civil Action No. 15-cv-05440-BMC-GRB

                    v.

   PATTERSON COMPANIES, INC., et al.,

                           Defendants.



                    DECLARATION IN SUPPORT OF BENCO’S OPPOSITION
                         TO SOURCEONE’S MOTIONS IN LIMINE

             I, Howard D. Scher, declare the following pursuant to 28 U.S.C. § 1746:

             1.     I am a shareholder with the law firm of Buchanan Ingersoll & Rooney PC,

   attorneys for Benco Dental Supply Company (“Benco”) in the above-captioned matter. I submit

   this declaration based on my personal knowledge and in support of Defendant Benco’s responses

   to the motions in limine of SourceOne Dental, Inc. (“SourceOne”).

             2.     Attached as exhibits to Benco’s Responses are true and correct copies of the

   documents listed below:

                                                      Relevant SourceOne      Filed Under Seal
   Exhibit                    Exhibit Description
                                                      MIL                     Provisionally?

                              April 2014 e-mail
                              chain between
                              SourceOne and the
                              Arizona Office of the
   Exhibit A                                        MIL #2                    No
                              Attorney General
                              (“AZ OAG”), with the
                              top e-mail dated
                              04/25/2014.
Case 2:15-cv-05440-BMC-GRB Document 280 Filed 08/19/19 Page 2 of 5 PageID #: 33077



                      Memorandum by
                      Donovan Osio
                      discussing
   Exhibit B                                       MIL #2    Yes
                      SourceOne’s
                      conversations with
                      AZ OAG.

                      May 2014 e-mail
                      chain between
                      SourceOne and the
   Exhibit C                               MIL #2            Yes
                      AZ OAG, with the top
                      e-mail dated
                      05/14/2014.

                      May-June 2014 e-mail
                      chain between
                      SourceOne and the
   Exhibit D                               MIL #2            Yes
                      AZ OAG, with the top
                      e-mail dated
                      06/28/2014.

                      May-June 2014 e-mail
                      chain between
                      SourceOne and the
   Exhibit E                               MIL #2            Yes
                      AZ OAG, with the top
                      e-mail dated
                      06/28/2014.

                      September 2014 e-
                      mail chain between
                      SourceOne, the AZ
                      OAG, and the Texas
   Exhibit F                                       MIL #2    No
                      office of the Attorney
                      General (“TX OAG”),
                      with the top e-mail
                      dated 09/09/2014.

                      October 2014 e-mail
                      chain between
                      SourceOne and the
   Exhibit G                               MIL #2            Yes
                      AZ OAG, with the top
                      e-mail dated
                      10/23/2014.




                                               2
Case 2:15-cv-05440-BMC-GRB Document 280 Filed 08/19/19 Page 3 of 5 PageID #: 33078



                      January 2015 e-mail
                      chain between
                      SourceOne, the AZ
   Exhibit H          OAG, and the TX            MIL #2      No
                      OAG, with the top e-
                      mail dated
                      01/28/2015.

                      January 2015 e-mail
                      chain between
                      SourceOne, the AZ
   Exhibit I          OAG, and the TX            MIL #2      No
                      OAG, with the top e-
                      mail dated
                      01/29/2015.

                      April 2015 e-mail
                      chain between
                      SourceOne and the
   Exhibit J                               MIL #2            Yes
                      TX OAG, with the top
                      e-mail dated
                      04/09/2015.

                      April 2015 e-mail
                      chain between
                      SourceOne and the
   Exhibit K                               MIL #2            No
                      TX OAG, with the top
                      e-mail dated
                      04/09/2015.

                      April 2015 e-mail
                      chain between
                      SourceOne and the
   Exhibit L                               MIL #2            No
                      TX OAG, with the top
                      dated e-mail dated
                      04/20/2015.

                      June 2015 e-mail
                      chain between
                      SourceOne and the
   Exhibit M                               MIL #2            No
                      TX OAG, with the top
                      dated e-mail dated
                      06/15/2015.




                                             3
Case 2:15-cv-05440-BMC-GRB Document 280 Filed 08/19/19 Page 4 of 5 PageID #: 33079



                           June 2015 e-mail
                           chain between
                           SourceOne and the
   Exhibit N                                    MIL #2                        No
                           TX OAG, with the top
                           dated e-mail dated
                           06/23/2015.

                           Chart depicting lines
                           of designated video
   Exhibit O                                           MIL #5                 No
                           testimony in this
                           matter.



         I declare under penalty of perjury that the above is true and correct.


   Date: August 19, 2019                       /s/ Howard D. Scher

                                               Howard D. Scher (admitted pro hac vice)




                                                   4
Case 2:15-cv-05440-BMC-GRB Document 280 Filed 08/19/19 Page 5 of 5 PageID #: 33080




                                    CERTIFICATE OF SERVICE
          I hereby certify that on August 19, 2019, I caused to be filed electronically the foregoing

   document with the Clerk of the Court via CM/ECF. Notice of this filing will be sent by email to

   all parties by operation of the Court’s electronic filing system. Parties may access the filing

   through the Court’s CM/ECF system.



                                                         /s/ Howard D. Scher
